                Case 7:21-cv-00072 Document 1 Filed 04/19/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND-ODESSA DIVISION

 AQUA VITAE TRUST                               §
     Plaintiff,                                 §
                                                §
                                                §
                                                §      CIVIL ACTION NO. _______________
 V.
                                                §
                                                §
 HANOVER INSURANCE GROUP                        §
                                                §                    [JURY DEMANDED]
     Defendant.                                 §

                           DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant, AIX SPECIALTY INSURANCE COMPANY incorrectly

named HANOVER INSURANCE GROUP (herein “AIX” or “Defendant”), and files this, its

Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 as follows:

                                 I.     PROCEDURAL HISTORY

        1.       On March 22, 2021, Plaintiff, Aqua Vitae Trust, (“Plaintiff”) filed its Original

Petition and initiated an action against Defendant in the 238th Judicial District Court of Midland

County, Texas, in Cause No. CV57478 (the “State Court Action”). See Exhibit “A” attached

hereto and incorporated herein by reference.

        2.       Defendant was served on March 29, 2021, with a copy of the Summons of Citation

and Plaintiff’s Original Petition. See Exhibit “B” for a copy of the Citation attached hereto and

incorporated herein by reference.

        3.       Defendant filed an Answer in the State Court Action on April 17, 2021. See Exhibit

“C” attached hereto and incorporated herein by reference.

        4.       Defendant’s Notice of Removal was filed on April 19, 2021, which is within the

thirty-day statutory time period for removal allowed under 28 U.S.C. §1446(b).

                                                                                                 1
PD.33264875.1
                Case 7:21-cv-00072 Document 1 Filed 04/19/21 Page 2 of 6




                                II.   FACTUAL BACKGROUND

        5.       AIX issued a commercial property policy to Aqua Vitae Trust (“Plaintiff”) with

Policy No. F1D D392517 01 (the “Policy”) to insure the building located at 13500 West Highway

80 East, Odessa, Texas 79761. Plaintiff made a claim on May 24, 2019, for property damage from

hail that purportedly occurred on that same date, May 24, 2019. AIX investigated the claim and

determined it was not covered and denied the claim. Plaintiff then filed the suit made the basis of

this removal.

                              III.    DIVERSITY JURISDICTION

        6.       Plaintiff, Aqua Vitae Trust, is a business trust whose members, upon information

and belief, are located in Colorado, doing business is in Texas. Therefore, Plaintiff is a citizen of

Colorado for diversity purposes.

        7.       Defendant, AIX Specialty Insurance Company, is an insurer incorporated under the

laws of the State of Delaware and with its principal place of business in the Commonwealth of

Massachusetts. Defendant is a citizen of those states for diversity purposes.

        8.       Removal is proper because there is complete diversity between the parties.

        9.       Venue is proper in the Western District of Texas, Midland-Odessa Division,

because the Property made the subject of the suit is located within the Midland-Odessa Division.

        10.      The “matter in controversy” under 28 U.S.C. § 1332(a) is determined by reference

to the plaintiff’s pleadings. The damages the plaintiff claims in its petition, if apparently claimed

in good faith, are controlling. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288

(1938). Plaintiff has pled that it seeks damages in excess of $250,000.00 in its Petition at Paragraph

No. 2. See Exhibit “A.” Thus, the total economic damages and attorneys’ fees being sought

exceeds the $75,000 jurisdictional minimum amount in controversy.



                                                -2-
PD.33264875.1
                Case 7:21-cv-00072 Document 1 Filed 04/19/21 Page 3 of 6




                            IV.    INFORMATION FOR THE CLERK

        11.      Plaintiff: Aqua Vitae Trust

        12.      Defendant: AIX Specialty Insurance Company

        13.      The case is pending in the 238th Judicial District Court of Midland County:

                 Honorable Elizabeth Byer Leonard
                 Midland County District Courthouse
                 500 N. Loraine Street
                 Midland, TX 79701
                 Telephone: (432) 68843803

        14.      Pursuant to 28 U.S.C. §1446(a), Defendant has attached copies of all processes and

pleadings served upon it in the state court action. No further proceedings have been had therein.

There are no other pleadings in state court.

        15.      Counsel for Plaintiff, Aqua Vitae Trust:

                 Marc K. Whyte; TBN: 24056562
                 WHYTE PLLC
                 2101 NW Military Hwy.
                 San Antonio, TX 78213
                 Telephone: (210) 562-2888
                 Facsimile: (210) 562-2873
                 E-Mail: mwhyte@whytepllc.com

        16.      Counsel for Defendant, AIX Specialty Insurance Company:

                 Peri H. Alkas; TBN: 00783536
                 Mark Dodart; TBN: 00792286
                 PHELPS DUNBAR LLP
                 ONE SHELL PLAZA
                 910 Louisiana, Suite 4300
                 Houston, Texas 77002
                 Telephone: (713) 626-1386
                 Facsimile: (713) 626-1388
                 E-Mail: peri.alkas@phelps.com
                         mark.dodart@phelps.com

Jury Demand

        17.      Plaintiff demanded a jury trial in state court.

                                                  -3-
PD.33264875.1
                Case 7:21-cv-00072 Document 1 Filed 04/19/21 Page 4 of 6




        18.      Defendant demanded a jury trial in state court and requests a trial by jury in federal

court as well.

Miscellaneous

        19.      On the same day this Notice of Removal was filed, Defendant filed notice of this

removal in the State Court Action. A copy of this Notice of Removal filed in the State Court

Action is attached as Exhibit “D” and an Index of Matters Being Filed is attached.

        20.      Because Plaintiff is a citizen of Colorado; Defendant is an insurer incorporated

under the laws of Delaware and with its principal place of business in Massachusetts, and the

amount in controversy exceeds $75,000, the Court has subject matter jurisdiction based on

diversity of citizenship and residency. 28 U.S.C. §1132. As such, this removal action is proper.

        WHEREFORE, Defendant respectfully requests that the above-entitled action be removed

from the 238TH District Court of Midland County, Texas, to the United States District Court for

the Western District of Texas, Midland-Odessa Division.




                                                 -4-
PD.33264875.1
                Case 7:21-cv-00072 Document 1 Filed 04/19/21 Page 5 of 6




                                   Respectfully submitted,


                                   By:    /s/ Peri H. Alkas
                                          Peri H. Alkas
                                          ATTORNEY-IN-CHARGE
                                          State Bar No. 00783536
                                          Federal Bar No. 15785
                                          PHELPS DUNBAR, LLP
                                          ONE SHELL PLAZA
                                          910 Louisiana, Suite 4300
                                          Houston, Texas 77002
                                          Telephone (713) 626-1386
                                          Facsimile (713) 626-1388
                                          Email: peri.alkas@phelps.com

                                   ATTORNEY-IN-CHARGE FOR DEFENDANT,
                                   AIX SPECIALTY INSURANCE


OF COUNSEL:
Mark C. Dodart
TBN: 00792286
PHELPS DUNBAR, LLP
mark.dodart@phelps.com




                                           -5-
PD.33264875.1
                Case 7:21-cv-00072 Document 1 Filed 04/19/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all known counsel of record as listed below by placing a copy of same in the United States
mail, certified, return receipt requested, electronically, and/or hand delivery on April 19, 2021.

     Marc K. Whyte                                        VIA CM/RRR: 7017 2400 0000 6817 9716
     WHYTE PLLC                                           & VIA E-MAIL: mwhyte@whytepllc.com
     1045 Cheever Blvd., Suite 103
     San Antonio, TX 78217




                                              /s/ Peri H. Alkas
                                              Peri H. Alkas




                                              -6-
PD.33264875.1
